Exhibit 10.1

FIFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

AND

FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTY

dated as of

May 30, 2013

among

ATLAS RESOURCE PARTNERS, L.P.,

as Borrower,

THE LENDERS PARTY HERETO,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arranger and Joint Bookrunner

CITIBANK, N.A.,

as Joint Lead Arranger, Joint Bookrunner and Syndication Agent

JPMORGAN CHASE BANK, N.A.,

DEUTSCHE BANK SECURITIES INC., and

BANK OF AMERICA, N.A.,

as Co-Documentation Agents



--------------------------------------------------------------------------------

FIFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

AND FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTY

This FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST
AMENDMENT TO AMENDED AND RESTATED GUARANTY (this “Fifth Amendment”), dated as of
May 30, 2013 (the “Fifth Amendment Effective Date”), is among ATLAS RESOURCE
PARTNERS, L.P., a limited partnership formed under the laws of the State of
Delaware (the “Borrower”); each of the undersigned guarantors (the “Guarantors”,
and together with the Borrower, the “Loan Parties”); each of the Lenders that is
a signatory hereto; and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”).

Recitals

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Amended and Restated Credit Agreement dated as of March 5, 2012 (as
amended prior to the date hereof, the “Credit Agreement”), pursuant to which the
Lenders have, subject to the terms and conditions set forth therein, made
certain credit available to and on behalf of the Borrower.

B. The parties hereto desire to amend certain terms of the Credit Agreement
including, without limitation, to increase the Borrowing Base from $368,750,000
to $430,000,000 to be effective as of the Fifth Amendment Effective Date.

C. The Borrower has requested that Huntington Bank (the “New Lender”) becomes a
Lender hereunder with a Maximum Credit Amount in the amount as shown on Annex I
to the Credit Agreement (as amended hereby).

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Fifth Amendment, shall have the
meaning ascribed such term in the Credit Agreement, as amended hereby. Unless
otherwise indicated, all section references in this Fifth Amendment refer to the
Credit Agreement.

Section 2. Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Fifth Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 4 hereof, the
Credit Agreement shall be amended effective as of the Fifth Amendment Effective
Date in the manner provided in this Section 2.

 

Page 1



--------------------------------------------------------------------------------

2.1 Additional Definitions. Section 1.02 of the Credit Agreement is hereby
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute and any
regulations promulgated thereunder.

“Excluded Swap Obligation” means, with respect to any Loan Party individually
determined on a Loan Party by Loan Party basis, any Indebtedness in respect of
any Swap Agreement if, and solely to the extent that, all or a portion of the
guarantee of such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Indebtedness in respect of any Swap Agreement (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act at the time such guarantee or grant of
a security interest becomes effective with respect to such related Indebtedness
in respect of any Swap Agreement. If, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.

“Fifth Amendment” means that certain Fifth Amendment to Amended and Restated
Credit Agreement and First Amendment to Amended and Restated Guaranty dated as
of May 30, 2013, among the Borrower, the Guarantors, the Administrative Agent
and the Lenders.

“Fifth Amendment Effective Date” means May 30, 2013.

“Qualified ECP Guarantor” means, in respect of any Swap Agreement, each Loan
Party that (a) has total assets exceeding $10,000,000 at the time any guaranty
of obligations under such Swap Agreement becomes effective or (b) otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant” at
such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

2.2 Amended Definitions. The definitions of “Applicable Margin”, “Borrowing
Base”, “Commitment”, “Indebtedness”, “Loan Documents”, and “Swap Agreement”
contained in Section 1.02 of the Credit Agreement are hereby amended and
restated in their entirety to read in full as follows:

“Applicable Margin” means, for any day, with respect to any Loan, the applicable
rate per annum set forth below based on Borrowing Base Utilization Percentage on
such day:

 

Page 2



--------------------------------------------------------------------------------

Borrowing Base

Utilization Percentage

   Eurodollar
Loans    ABR
Loans ³ 90%    3.00%    2.00% ³ 75% and < 90%    2.50%    1.50% ³ 50% and < 75%
   2.00%    1.00% < 50%    1.75%    0.75%

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of a change in the Borrowing Base Utilization Percentage and
ending on the date immediately preceding the effective date of the next such
change.

“Borrowing Base” means at any time an amount equal to the sum of the Oil and Gas
Reserve Borrowing Base plus the Well Services Borrowing Base determined in
accordance with Section 2.07, as the same may be adjusted from time to time
between Redetermination Dates pursuant to Section 2.07(f), Section 2.07(h), or
Section 8.12(d). As of the Fifth Amendment Effective Date, the Borrowing Base
shall be $430,000,000.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder, as such commitment may be (a) modified from
time to time pursuant to Section 2.06 and (b) modified from time to time
pursuant to assignments by or to such Lender pursuant to Section 12.04(b); and
“Commitments” means the aggregate amount of the Commitments of all the Lenders.
The amount representing each Lender’s Commitment shall at any time be the lesser
of (i) such Lender’s Maximum Credit Amount and (ii) such Lender’s Applicable
Percentage of the then effective Borrowing Base. As of the Fifth Amendment
Effective Date, the aggregate Commitments of the Lenders are $430,000,000.

“Indebtedness” means any and all amounts owing or to be owing by the Borrower or
any other Loan Party: (a) to the Administrative Agent, any Issuing Bank, or any
Lender under any Loan Document including, without limitation, all interest on
any of the Loans (including any interest that accrues after the commencement of
any case, proceeding or other action relating to the bankruptcy, insolvency or
reorganization of any Loan Party (or could accrue but for the operation of
applicable bankruptcy or insolvency laws), whether or not such interest is
allowed or allowable as a claim in any such case, proceeding or other action);
(b) to any Person under any Secured Swap Agreement; (c) to any Bank Products
Provider in respect of Bank Products; and (d) all renewals, extensions and/or
restatements of any of the above; provided that solely with respect to any
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act, Excluded Swap Obligations of such Guarantor shall in any event be
excluded from “Indebtedness” owing by such Guarantor.

 

Page 3



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Notes, if any, the Letter of Credit Agreements, the Letters of Credit, the
Security Instruments, the Intercreditor Agreement, the Second Lien Intercreditor
Agreement and any and all other material agreements or instruments now or
hereafter executed and delivered by any Loan Party or any other Person (other
than Swap Agreements or agreements regarding the provision of Bank Products with
the Lenders or any Affiliate of a Lender or participation or similar agreements
between any Lender and any other lender or creditor with respect to any
Indebtedness pursuant to this Agreement) in connection with the Indebtedness,
this Agreement and the transactions contemplated hereby, as such agreements may
be amended, modified, supplemented or restated from time to time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions (including any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act). For the sole purposes of Section 9.17, the definitions of
“Designated Partnership” and “Permitted Participating Partnership Swap
Agreement”, the term “Swap Agreement” shall be deemed to exclude all purchased
put options or floors for Hydrocarbons.

2.3 Amendment to Swap Agreements Representation. Section 7.21 of the Credit
Agreement is hereby amended by inserting “and Qualified ECP Guarantor” in the
heading of such Section immediately after the reference to “Swap Agreements” and
by adding the following sentence to the end of such Section:

The Borrower is a Qualified ECP Guarantor.

2.4 New Commodity Exchange Act Keepwell Affirmative Covenant. A new Section 8.22
is hereby added to the Credit Agreement and shall read in full as follows:

Section 8.22 Commodity Exchange Act Keepwell Provisions. The Borrower hereby
guarantees the payment and performance of all Indebtedness of each Loan Party
(other than the Borrower) and absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each Loan Party (other than the Borrower) in order for such Loan Party
to honor its obligations under the Guaranty Agreement including obligations with
respect to Swap Agreements (provided, however, that the

 

Page 4



--------------------------------------------------------------------------------

Borrower shall only be liable under this Section 8.22 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 8.22, or otherwise under this Agreement or any Loan Document,
as it relates to such other Loan Parties, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of the Borrower under this Section 8.22 shall remain in
full force and effect until all Indebtedness is paid in full to the Lenders and
the Administrative Agent, and all of the Lenders’ Commitments are terminated.
The Borrower intends that this Section 8.22 constitute, and this Section 8.22
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

2.5 Amendment to Leverage Ratio Covenant. Section 9.01(a) of the Credit
Agreement is hereby amended and restated in its entirety to read in full as
follows:

(a) The Borrower will not permit, as of the last day of any Rolling Period
ending on or after the Fifth Amendment Effective Date, the ratio of Total Funded
Debt as of such day to EBITDA for the Rolling Period ending on such day to be
greater than (i) as of the last day of the Rolling Periods ending on or prior to
December 31, 2013, 4.25 to 1.0, and (ii) as of the last day of each Rolling
Period ending thereafter, 4.00 to 1.0.

2.6 Deletion of Interest Coverage Ratio Covenant. Section 9.01(c) of the Credit
Agreement is hereby amended and restated in its entirety to read in full as
follows:

(c) [Intentionally Deleted.]

2.7 Amendment to Debt Covenant. Section 9.02(n) of the Credit Agreement is
hereby amended and restated in its entirety to read in full as follows:

(n) other unsecured Debt incurred after the date of this Agreement not to exceed
$40,000,000 in the aggregate at any time outstanding.

2.8 Amendment to Restricted Payments Covenant. Section 9.04(c) of the Credit
Agreement is hereby amended and restated in its entirety to read in full as
follows:

(c) The Borrower will not, and will not permit any Restricted Subsidiary to,
prior to the date that is 120 days after the Maturity Date: (i) call, make or
offer to make any optional or voluntary Redemption of or otherwise optionally or
voluntarily Redeem (whether in whole or in part) any Debt permitted to be
incurred under Section 9.02(o), provided that, so long as (A) both immediately
prior to and immediately after giving effect to any such Redemption (1) no
Default exists and (2) the amount by which the aggregate Commitments of Lenders
that are not Affiliate Lenders exceed the aggregate Credit Exposures at such
time is not less than 20% of the Borrowing Base in effect at such time, and
(B) the aggregate amount of Loan proceeds that are used directly or indirectly
by the Borrower during the term of this Agreement to fund any such Redemption(s)

 

Page 5



--------------------------------------------------------------------------------

does not exceed $40,000,000, the Borrower may Redeem such Debt or (ii) amend,
modify, waive or otherwise change, consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any Debt incurred
under Section 9.02(o) or any indenture, agreement, instrument, certificate or
other document relating to such Debt other than amendments or other
modifications that (1) do not violate the terms of this Agreement or any other
Loan Document, (2) could not reasonably be expected to be materially adverse to
the rights, interests, or privileges of the Administrative Agent or the Lenders
or their ability to enforce the Loan Documents, and (3) could not reasonably be
expected to have a Material Adverse Effect.

2.9 Amendments to Investments Covenant.

(a) Section 9.05(g) of the Credit Agreement is hereby amended and restated in
its entirety to read in full as follows:

(g) Investments made after the Effective Date (i) by the Borrower in any
Restricted Subsidiary of the Borrower which is a Guarantor, (ii) by any
Restricted Subsidiary in the Borrower or any Guarantor, (iii) by the Borrower or
any Restricted Subsidiary in any Unrestricted Subsidiary in an aggregate amount
in all such Unrestricted Subsidiaries at any time outstanding not to exceed
$15,000,000, and (iv) by the Borrower or any Restricted Subsidiary in Immaterial
Subsidiaries in an aggregate amount at any time outstanding not to exceed
$10,000,000.

(b) Section 9.05(s) of the Credit Agreement is hereby amended and restated in
its entirety to read in full as follows:

(s) so long as no Default or Event of Default has occurred and is continuing or
would result from such Investments and no Borrowing Base Deficiency exists at
such time, other Investments not to exceed $25,000,000 in the aggregate
outstanding at any time.

2.10 New Non-Qualified ECP Guarantor Negative Covenant. A new Section 9.26 is
hereby added to the Credit Agreement and shall read in full as follows:

Section 9.26 Non-Qualified ECP Guarantors. The Borrower shall not permit any
Loan Party that is not an “eligible contract participant”, as defined in the
Commodity Exchange Act, to own, at any time, any Oil and Gas Properties or any
Equity Interests in any Subsidiaries.

2.11 Amendment to Section 10.02. Clause (c) of Section 10.02 of the Credit
Agreement is hereby amended by inserting the following language immediately
following clause (c) thereof:

Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act shall not be applied to any Excluded Swap Obligations (it being

 

Page 6



--------------------------------------------------------------------------------

understood, that in the event that any amount is applied to Indebtedness other
than Excluded Swap Obligations as a result of this clause, the Administrative
Agent shall make such adjustments as it determines are appropriate to
distributions pursuant to clause fourth above from amounts received from
“eligible contract participants” under the Commodity Exchange Act to ensure, as
nearly as possible, that the proportional aggregate recoveries with respect to
Indebtedness described in clause fourth above by the holders of any Excluded
Swap Obligations are the same as the proportional aggregate recoveries with
respect to other Indebtedness pursuant to clause fourth above).

2.12 Replacement of Annex I. Annex I to the Credit Agreement is hereby replaced
in its entirety with Annex I attached hereto and Annex I attached hereto shall
be deemed to be attached as Annex I to the Credit Agreement. After giving effect
to this Fifth Amendment and any Borrowings made on the Fifth Amendment Effective
Date, (a) each Lender who holds Loans in an aggregate amount less than its
Applicable Percentage (after giving effect to this Fifth Amendment) of all Loans
shall advance new Loans which shall be disbursed to the Administrative Agent and
used to repay Loans outstanding to each Lender who holds Loans in an aggregate
amount greater than its Applicable Percentage of all Loans, (b) each Lender’s
participation in each Letter of Credit, if any, shall be automatically adjusted
to equal its Applicable Percentage (after giving effect to this Fifth
Amendment), (c) such other adjustments shall be made as the Administrative Agent
shall specify so that the Credit Exposure applicable to each Lender equals its
Applicable Percentage (after giving effect to this Fifth Amendment) of the
aggregate Credit Exposure of all Lenders and (d) the Borrower shall be required
to make any break-funding payments required under Section 5.02 of the Credit
Agreement resulting from the Loans and adjustments described in this
Section 2.12.

Section 3. Borrowing Base. In reliance on the representations, warranties,
covenants and agreements contained in this Fifth Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 4 hereof, the
Borrowing Base shall be increased, effective as of the Fifth Amendment Effective
Date, to be $430,000,000 and shall remain at $430,000,000 until the next
Scheduled Redetermination, Interim Redetermination or other adjustment of the
Borrowing Base pursuant to the terms of the Credit Agreement. The Borrowing Base
redetermination provided for herein shall be the May 1, 2013 Scheduled
Redetermination and shall not be considered or deemed to be an Interim
Redetermination of the Borrowing Base for purposes of Section 2.07(b) of the
Credit Agreement. The Borrowing Base increase provided for herein shall be
comprised of the following changes and reaffirmations to the various components
of the Borrowing Base: (a) the Working Interest Borrowing Base shall be
increased from $292,526,676.83 to $345,000,000; (b) the Partnership Interest
Borrowing Base shall be increased from $53,963,414.63 to $60,000,000; (c) the
Oil and Gas Reserve Borrowing Base shall be increased from $346,490,091.46 to
$405,000,000; and (d) the Well Services Borrowing Base shall be increased from
$22,259,908.54 to $25,000,000.

Section 4. Conditions Precedent. The effectiveness of this Fifth Amendment is
subject to the following:

4.1 The Administrative Agent shall have received counterparts of this Fifth
Amendment from the Loan Parties and each of the Lenders (including the New
Lender).

 

Page 7



--------------------------------------------------------------------------------

4.2 The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Fifth Amendment Effective Date including, without
limitation, the amendment fee and Borrowing Base increase fee described in
Section 4.3 below.

4.3 The Administrative Agent shall have received (a) an amendment fee for the
benefit of the Lenders (other than the New Lender) in an amount for each such
Lender equal to seven and a half basis points (0.075%) of the lesser of (i) the
amount of such Lender’s Commitment, if any, that was in effect on the Fourth
Amendment Effective Date and (ii) the amount of such Lender’s Commitment after
giving effect to Section 3 hereof and (b) a Borrowing Base increase fee for the
benefit of each Increasing Lender (as defined below), in an amount for each such
Increasing Lender equal to thirty basis points (0.30%) of the amount of such
Increasing Lender’s Increased Commitment (as defined below). As used herein,
“Increasing Lender” means each Lender (including the New Lender) whose
Commitment after giving effect to Section 3 hereof exceeds such Lender’s
Commitment, if any, that was in effect on the Fourth Amendment Effective Date,
and “Increased Commitment” means the amount of such excess.

4.4 The Administrative Agent shall have received duly executed Notes payable to
each Lender requesting a Note in a principal amount equal to its Maximum Credit
Amount (as amended hereby) dated as of the date hereof.

4.5 The conditions set forth in Section 6.02 of the Credit Agreement shall be
satisfied.

Section 5. Amendment to Guaranty Agreement. Effective as of the Fifth Amendment
Effective Date, a new Section 4.16 is hereby added to the Guaranty Agreement
immediately following Section 4.15 thereof, which Section 4.16 shall read in
full as follows:

4.16 Qualified ECP Guarantors. Each Guarantor that is a Qualified ECP Guarantor
hereby guarantees the payment and performance of all Indebtedness of each Loan
Party and absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time to each Loan Party in
order for such Loan Party to honor its obligations under this Guaranty including
obligations with respect to Swap Agreements (provided, however, that each such
Guarantor shall only be liable under this Section 4.16 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 4.16, or otherwise under this Guaranty or any Loan Document,
as it relates to such other Loan Parties, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of each such Guarantor under this Section 4.16 shall
remain in full force and effect until all Indebtedness is paid in full to the
Lenders, the Administrative Agent and all other Secured Creditors, and all of
the Lenders’ Commitments are terminated. The parties intend that this
Section 4.16 constitute, and this Section 4.16 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Page 8



--------------------------------------------------------------------------------

Section 6. New Lender. The New Lender hereby joins in, becomes a party to, and
agrees to comply with and be bound by the terms and conditions of the Credit
Agreement as a Lender thereunder and under each and every other Loan Document to
which any Lender is required to be bound by the Credit Agreement, to the same
extent as if such New Lender were an original signatory thereto. The New Lender
hereby appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto.
The New Lender represents and warrants that (a) it has full power and authority,
and has taken all action necessary, to execute and deliver this Fifth Amendment,
to consummate the transactions contemplated hereby and to become a Lender under
the Credit Agreement, (b) it has received a copy of the Credit Agreement and
copies of the most recent financial statements delivered pursuant to
Section 8.01 thereof, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Fifth Amendment and to become a Lender on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, and (c) from and after the Fifth Amendment Effective
Date, it shall be a party to and be bound by the provisions of the Credit
Agreement and the other Loan Documents and have the rights and obligations of a
Lender thereunder.

Section 7. Miscellaneous.

7.1 Confirmation and Effect. The provisions of the Credit Agreement (as amended
by this Fifth Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this Fifth Amendment. Each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof’,
“herein”, or words of like import shall mean and be a reference to the Credit
Agreement as amended hereby, and each reference to the Credit Agreement in any
other document, instrument or agreement executed and/or delivered in connection
with the Credit Agreement shall mean and be a reference to the Credit Agreement
as amended hereby.

7.2 Ratification and Affirmation of Loan Parties. Each of the Loan Parties
hereby expressly (i) acknowledges the terms of this Fifth Amendment,
(ii) ratifies and affirms its obligations under the Guaranty Agreement and the
other Loan Documents to which it is a party, (iii) acknowledges, renews and
extends its continued liability under the Guaranty Agreement and the other Loan
Documents to which it is a party, (iv) agrees that its guarantee under the
Guaranty Agreement and the other Loan Documents to which it is a party remains
in full force and effect with respect to the Indebtedness as amended hereby,
(v) represents and warrants to the Lenders and the Administrative Agent that
each representation and warranty of such Loan Party contained in the Credit
Agreement and the other Loan Documents to which it is a party is true and
correct as of the date hereof and after giving effect to the amendments set
forth in Section 2 hereof (other than representations and warranties that were
made as of a specific date, in which case such representations and warranties
were true and correct when made), and (vi) represents and warrants to the
Lenders and the Administrative Agent that the execution, delivery and
performance by such Loan Party of this Fifth Amendment are within such Loan
Party’s corporate, limited partnership or limited liability company powers (as
applicable), have been duly authorized by all necessary action and that this
Fifth Amendment constitutes the valid and binding obligation of such Loan Party
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency or similar laws affecting creditor’s
rights generally.

 

Page 9



--------------------------------------------------------------------------------

7.3 Counterparts. This Fifth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Fifth Amendment by facsimile or electronic (e.g.
pdf) transmission shall be effective as delivery of a manually executed original
counterpart hereof.

7.4 No Oral Agreement. THIS WRITTEN FIFTH AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

7.5 Governing Law. THIS FIFTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

7.6 Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its out-of-pocket costs and expenses incurred in
connection with this Fifth Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

7.7 Severability. Any provision of this Fifth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.8 Successors and Assigns. This Fifth Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

[Signature Pages Follow.]

 

Page 10



--------------------------------------------------------------------------------

The parties hereto have caused this Fifth Amendment to be duly executed as of
the day and year first above written.

 

BORROWER:     ATLAS RESOURCE PARTNERS, L.P.     By:   Atlas Resource Partners
GP, LLC, its general partner

        By:   /s/ Sean McGrath         Name:   Sean McGrath         Title:  
Chief Financial Officer

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

AND FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTY

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

ATLAS ENERGY COLORADO, LLC, a Colorado limited liability company

 

ATLAS ENERGY HOLDINGS OPERATING COMPANY, LLC, a Delaware limited liability
company

 

ATLAS ENERGY INDIANA, LLC, an Indiana limited liability company

 

ATLAS ENERGY OHIO, LLC, an Ohio limited liability company

 

ATLAS ENERGY TENNESSEE, LLC, a Pennsylvania limited liability company

 

ATLAS NOBLE, LLC, a Delaware limited liability company

 

ATLAS RESOURCES, LLC, a Pennsylvania limited liability company

 

REI-NY, LLC, a Delaware limited liability company

 

RESOURCE ENERGY, LLC, a Delaware limited liability company

 

RESOURCE WELL SERVICES, LLC, a Delaware limited liability company

 

VIKING RESOURCES, LLC, a Pennsylvania limited liability company

 

ARP BARNETT, LLC, a Delaware limited liability company

 

ARP OKLAHOMA, LLC, an Oklahoma limited liability company

 

ARP BARNETT PIPELINE, LLC, a Delaware limited liability company

 

ATLAS BARNETT, LLC, a Texas limited liabilty company

By:   /s/ Sean McGrath Name:   Sean McGrath Title:   Chief Financial Officer

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

AND FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTY

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as Administrative Agent
By:   /s/ Jason M. Hicks Name:   Jason M. Hicks, Title:   Managing Director

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

AND FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTY

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:   /s/ John F. Miller Name:   John F. Miller
Title:   Attorney-In-Fact

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

AND FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTY

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:   /s/ Jo Linda Papadakis Name:   Jo Linda Papadakis Title:   Authorized
Officer

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

AND FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTY

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/ Jason Zilewicz Name:   Jason
Zilewicz Title:   Assistant Vice President

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

AND FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTY

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

NATIXIS, as a Lender By:   /s/ Stuart Murray Name:   Stuart Murray Title:  
Managing Director

By:   /s/ Timothy Polvado Name:   Timothy Polvado Title:   Managing Director

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

AND FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTY

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

SOVEREIGN BANK, N.A., as a Lender By:   /s/ Vaughn Buck Name:   Vaughn Buck
Title:   EVP

By:   /s/ George McKinley Name:   George McKinley Title:   VP

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

AND FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTY

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:   /s/ Nancy G. Moragas Name:
  Nancy G. Moragas Title:   Sr. Vice President

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

AND FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTY

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as a Lender

By:   /s/ Michael Getz Name:   Michael Getz Title:   Vice President By:   /s/
Marcus M. Tarkington Name:   Marcus M. Tarkington Title:   Director

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

AND FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTY

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:   /s/ John S. Lesikar Name:   John S. Lesikar
Title:   Vice President

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

AND FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTY

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC, as a Lender By:   /s/ Antonio Molestina Name:  
Antonio Molestina Title:   Managing Director By:   /s/ Elizabeth Johnson Name:  
Elizabeth Johnson Title:   Vice President

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

AND FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTY

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:   /s/ Shannon Juhan Name:   Shannon Juhan Title:
  Vice President

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

AND FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTY

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:   /s/ Mark Lumpkin, Jr. Name:   Mark
Lumpkin, Jr. Title:   Authorized Signatory

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

AND FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTY

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:   /s/ Dorothy Marchand Name:   Dorothy Marchand
Title:   Executive Vice President

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

AND FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTY

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

CADENCE BANK, N.A., as a Lender By:   /s/ Eric Broussard Name:   Eric Broussard
Title:   Senior Vice President

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

AND FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTY

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

HUNTINGTON BANK, as a Lender By:   /s/ Stephan A. Hoffman Name:   Stephan A.
Hoffman Title:   Managing Director

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

AND FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTY

ATLAS RESOURCE PARTNERS, L.P.



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

 

Name of Lender    Applicable
Percentage     Maximum Credit
Amount  

Wells Fargo Bank, National Association

     9.58139535 %    $ 95,813,953.49   

Citibank, N.A.

     9.58139535 %    $ 95,813,953.49   

Bank of America, N.A.

     7.95348837 %    $ 79,534,883.72   

Deutsche Bank Trust Company Americas

     7.95348837 %    $ 79,534,883.72   

JPMorgan Chase Bank, N.A.

     7.95348837 %    $ 79,534,883.72   

Comerica Bank

     7.00000000 %    $ 70,000,000.00   

Sovereign Bank, N.A.

     7.00000000 %    $ 70,000,000.00   

ABN Amro Capital USA LLC

     7.00000000 %    $ 70,000,000.00   

Natixis

     7.00000000 %    $ 70,000,000.00   

SunTrust Bank

     7.00000000 %    $ 70,000,000.00   

Royal Bank of Canada

     7.00000000 %    $ 70,000,000.00   

Huntington Bank

     4.20930233 %    $ 42,093,023.26   

Compass Bank

     4.20930233 %    $ 42,093,023.26   

Cadence Bank, N.A.

     4.20930233 %    $ 42,093,023.26   

Capital One, National Association

     2.34883721 %    $ 23,488,372.08   

Total

     100 %    $ 1,000,000,000.00   